SMITH, J.
A complaint in writing, signed and sworn to *510by one "Linderiholm, was filed in this count February io, 1916,. accusing1 one H. O. Webb, an attorney, practicing in the town of Doland, Spink county, of dishonest and unprofessional conduct. Said complaint was referred to the Attorney General for investigation, pursuant to chapter 85, Laws of 1911. The Attorney General made and filed his report, to the effect that ¡the charges made -could be substantiated by evidence, and recommended that proper proceedings be taken to- revoke the license of the said Webb as an attorney at law. Pursuant to the .order of this court the Attorney General filed a formal complaint and accusation on April 15, 1916, charging said Webb with nine distinct and separate acts of dishonest and unprofessional conduct extending over a period of years from 1909 to- and including the month' of January, 1916. Each and every of the acts was set out specifically and in full -detail, and this court, by order of April 21, 1916, required said Webb to answer thereto- on. or before the 3d day of May, 1916. On May 17, 1916, ¡the accused filed his answer, which, in substance and effect, is an admission and confession of the charges in said accusation, but adding a p-l-ea in mitigation to the effect that the various acts s-o charged arose out of serious reverses and misfortunes in the personal and business affairs of -the accused,' by reason of which he became addicted -to- the use of intoxicants to such an extent that his affairs were neglected and 'became entangled and confused; records were lost, and proper accounts of his collections and remittances were not, in some instances, maintained; that he became' burdened with financial demands, and clients for whom he had collected money were crowding him for remittances when he was without funds; and that, while respondent’s professional conduct was not proper, lie avers for more than a year last past he has reformed and has not been remiss in his professional deportment, and that so far as he is able, and as speedily, will -discharge and pay off any just demand of the character -in the accusations mentioned. The answer alleges that the accused has not, upon any occasion, been-guilty of an intentional deceit upon any client, nor a willful or fraudulent misappropriation of the funds of a client, and prays for such disposition of these charges as may 'be just, in view of respondent’s reformation and his dependence upon the practice of law for the mean-s of meeting the demands of complainants.
*511We deem it wholly unnecessary to discuss the facts of this «ase as disclosed by the record before us. •
Upon the filing1 of 'the answer to said accusation;1 the Attorney General in open court moved for judgment of disbarment upon the answer of the accused, and upon such motion the cause was submitted by counsel for respondent without objection or demand for further hearing. A. recapitulation of the particular acts charged .would serve no useful purpose. They consist of a series of instances in which the accused collected moneys and .and property belonging to clients, and misappropriated the sanie to his own use.- In one or two instances the answer alleges that portions of the sums misappropriated: have been returned to clients, and contain's a promise of restitution as soon as the .accused may be able _ (to'make restitution. Wfe .regard the plea ■of reformation in the answer as wholly immaterial alt this -time.
The acts of the accused amply .warrant disbarment, and an order and judgment will be entered accordingly.